Citation Nr: 1439030	
Decision Date: 09/02/14    Archive Date: 09/09/14

DOCKET NO.  07-25 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Whether new and material has been received to reopen a claim of entitlement for service connection for a left knee disability, and if so, whether the reopened claim should be granted.

2.  Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 2004 to April 2005 with an additional period of active duty for training from June 1980 to December 1980.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision of the Cleveland, Ohio, Regional Office (RO) of the Department of Veterans Affairs (VA).  Jurisdiction over the case was subsequently transferred to the RO in Boston, Massachusetts.

A Board hearing was held before a Veterans Law Judge in October 2009 at the RO, and a transcript of the hearing is of record.  In correspondence dated in April 2012, the Veteran was notified that the Veterans Law Judge who held the October 2009 Board hearing was designated as the Acting Chairman of the Board and was therefore unable to consider the Veteran's appeal.  He was also informed of his options for another Board hearing.  The Veteran requested that he be afforded another Board hearing at the RO.

In July 2012, the claim was remanded to afford the Veteran the requested hearing.  In May 2014, the Veteran was afforded a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the proceeding is associated with the record.

The record before the Board consists of the Veteran's paper claims file and electronic files known as Virtual VA and the Veterans Benefits Management System.




FINDINGS OF FACT

1.  An April 1999 RO decision denied service connection for a left knee disability; the Veteran did not appeal the decision or submit any pertinent evidence within the appeal period.

2.  Evidence received after the expiration of the appeal period includes evidence that is not cumulative or redundant of the evidence previously of record and relates to unestablished facts necessary to substantiate the claim.

3.  The Veteran's left knee disability is related to his active service.

4.  The Veteran's low back disability is related to his active service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim of entitlement to service connection for a left knee disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

2.  A left knee disability was incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102; 3.303 (2013).

3.  A low back disability was incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102; 3.303 (2013).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As a preliminary matter, the Board notes that the Veteran has been provided all required notice, including notice pertaining to the disability-rating and effective-date elements of his claims.  In addition, the evidence currently of record is sufficient to substantiate his entitlement to service connection for a left knee disability and a low back disability.  Therefore, no further development is required before the Board decides the issues on appeal.

Legal Criteria

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The United States Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase, "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c) (4), which, "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010); see also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 



Left Knee Disability

The Veteran's claim of entitlement to service connection for a left knee disability was denied in an April 1999 rating decision based on the RO's determination that the evidence failed to show the presence of the claimed disability or a period of qualifying military service when the claimed injury occurred.  The Veteran did not file a timely notice of disagreement or submit any pertinent evidence within the appeal period.  The evidence associated with the claims file at the time of the April 1999 rating decision included the Veteran's service personnel records from May 1980 to June 1998, and a July 1997 statement of projected drill dates.

In April 2005, the Veteran filed a request to reopen the claim for entitlement to service connection for a left knee injury.  

Service treatment records (STRs) from the Veteran's period of active duty from July 2004 to April 2005 note the Veteran was seen in September 2004 for left knee pain that persisted after a fall with no improvement with rest or medication.  Preliminary examination found crepitus consistent with degenerative joint disease.  In October 2004, the Veteran reported falling off of a truck and pallets falling on top of him, causing left knee swelling that was constantly painful and made it difficult to march.  The examination disclosed effusion and a tender area above the medial and lateral joint line.  The assessment was left knee pain and strain.  An October 2004 radiology report indicates that the joint spaces were preserved and the articular surfaces were smooth, with no fracture, osteochondral lesion, effusion, or calcifications.  An October 2004 physical therapy STR reports that the Veteran's left knee lacked 15 degrees in knee extension, was tender to palpation, and extremely painful at medial left knee retropatellar surface, with no swelling.  The Veteran was placed on light duty with no running, pushups, pull-ups, or marching for two weeks.  A December 2004 medical evaluation board examination disclosed subpatellar crepitus with full range of motion, pain, and no effusion  It was noted the Veteran's chronic left knee pain could include a significant element of chondromalacia.  A December 2004 report of medical history is positive for impaired use of arms, legs, hands, or feet, swollen or painful joints, knee trouble, and use of corrective devices such as knee brace or back support.  In an April 2005 post deployment assessment, the Veteran reported swollen, stiff, or painful joints.  

According to a January 2005 private radiology report, the Veteran reported chronic knee pain that was not alleviated by physical therapy.  The impression was some fraying/tearing locally at the central aspect of the posterior horn of the medial meniscus, slight thinning of the cartilage in the femoral condyles with moderate chondromalacia patella medially, and intact cruciate and collateral ligaments.

An October 2005 Johnson Memorial treatment record notes no evidence of fracture or dislocation, well-preserved joint spaces, normal soft tissue, and an impression of normal left knee.

In an October 2009 Board hearing, the Veteran testified that he hurt his left knee in service around 1980, finished basic training, and then injured the knee again around September 2004 from falling off a truck that resulted in light duty and pain and swelling in his knee.  

In a May 2014 Board hearing, the Veteran testified that he twisted his knee while running, tore ligaments, and was on crutches for a few weeks during active duty for training in 1980.  He reported a second in-service injury after falling off a truck and landing on his back under pallets.  After his second injury he was placed on light duty for two weeks and was subsequently given a profile.  The Veteran noted that he could no longer fully bend his knee and had constant pain and difficulty with mobility.

In June 2014, VA Dr. J.H. submitted a statement indicating that he examined the Veteran in 2005 and in June 2014, diagnosed left knee sprain and opined that it was more likely than not that the currently diagnosed left knee pain was related to injuries sustained in the military based on the Veteran's medical history.

The Board finds that the October 2004 to April 2005 service treatment records, October 2009 and May 2014 Veteran's testimony, and June 2014 statement from VA Dr. J.H, are new and material, as these records relate to a previously unestablished element of entitlement to service connection for a left knee disability.  Specifically, the October 2004 to April 2005 STRs, October 2009 testimony, and May 2014 testimony support the presence of an in-service injury and the June 2014 statement from Dr. J.H. supports the presence of the claimed disability and a relationship to active military service.  Accordingly, reopening of the claim is in order.

Additionally, the Board finds that service connection for a left knee disability is warranted.  The statement from VA Dr. J.H. confirms that the Veteran currently has the claimed disability.  Service treatment records and testimony from the Veteran competently describe that the Veteran injured his left knee in service and has had pain since.  Moreover, Dr. J.H. linked a left knee strain and residuals to injuries incurred in active service.  

In light of the foregoing and with resolution of the benefit of the doubt in the Veteran's favor, the Board finds that the criteria for service connection for a left knee disability are met.  

Low Back Disability

In April 2005, the Veteran filed a claim of entitlement to service connection for a low back disability.

According to an October 2004 STR radiology report, the Veteran reported a history of low back pain across the L4-5 area and was given an impression of minimal degenerative changes from L4 to S1 with no compromise to the central canal or neural foramina, L4-5 bulging disc abutting the L5 descending nerve root sheaths bilaterally and minimally compressing the right descending nerve root sheath compared to the left, and no herniated disc, with an unremarkable lumbar spine MRI examination.

A December 2004 report of medical history is positive for the use of corrective devices such as knee brace or back support.  The Veteran reported back pain in an April 2005 post deployment assessment.  Further, in an April 2005 medical assessment, the Veteran reported a fall onto his back with a stack of pallets on his legs and chest that caused him to miss more than three days of duty; a health care provider noted that the Veteran continued to have back pain.

In an October 2005 VA examination, the Veteran provided a history of low back pain.  Radiology results showed no evidence of old or recent fractures or subluxation, no specific disc space narrowing, no spondylosis, normal soft tissue and joints with an impression of normal lumbosacral spine.  The VA examiner diagnosed low back pain secondary to in-service fall off a truck and status post lumbar strain with residual pain.

In an October 2009 Board hearing, the Veteran testified that he hurt his back in September 2004 after falling off a truck under a stack of pallets.  He reported bed rest for two or three days after the incident because he was unable to walk, light duty, and then profile for light duty and physical therapy for limited range of motion and lower back tingling.  

In a May 2014 Board hearing, the Veteran reported he hurt his back while on active duty in 2004.  He stated that while unloading a truck carrying pallets, he fell onto his back and a pallet landed on top of him, which hurt his chest, legs, and back.  He indicated he went to a hospital on base a few days later for back pain, numbness, and tingling in his legs that occurred while he was active.  The Veteran was given medication for back pain and continued to have back pain on and off throughout active service.  He noted that he sought treatment around 2006 or 2007 because his back worsened; he had cramps and could not lie down without cramps.

In a June 2014 statement, VA Dr. J.H. reported that he examined the Veteran in 2005 and in June 2014, with diagnosis of low back sprain, and opined it was more likely than not that the currently diagnosed low back pain was related to injuries sustained in the military based on his medical history.

Based on the foregoing, the Board concludes that the Veteran's low back disability is related to his active service.  

The Board has found the Veteran's statements concerning the onset of back pain in service to be competent and credible.  Moreover, the Board finds the statement from Dr. J.H. relating the Veteran's current low back disability to an in-service injury places the evidence in favor of the claim at least in equipoise with that against the claim.  As such, the benefit of the doubt must be resolved in favor of the Veteran.  Accordingly, entitlement to service connection for a low back disability is warranted.


ORDER

As new and material evidence has been received, reopening of the claim for service connection for a left knee disability is granted.

Service connection for a left knee disability is granted.

Service connection for a low back disability is granted.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


